per curiam:
El 20 de noviembre de 2003 la Leda. Carmen H. Carlos, directora de la Oficina de Inspección de Nota-rías (O.D.I.N.), presentó ante este Tribunal un escrito titu-lado Solicitud de Incautación de Protocolos, donde nos alertó sobre el estado de la obra notarial del Ledo. Hiram Amundaray Rivera. En específico, la licenciada Carlos nos informó que una inspección de la obra notarial de este abo-gado —la cual se extendió por un periodo de cuatro años— reflejaba serias deficiencias en su Protocolo de 1993, con-sistentes en no haberse adherido los Sellos de Rentas In-ternas ni el impuesto notarial en sus últimos dos tomos. Asimismo, nos informó que los Protocolos correspondientes a 1994, 1995, 1996 y 1997 no pudieron ser inspeccionados, ya que éstos no habían sido encuadernados.(1) La licen-ciada Carlos expresó su preocupación en torno a la integri-dad y seguridad de los instrumentos públicos autorizados durante estos años, ya que según informó éstos se encon-traban almacenados en diversas cajas que estaban disper-sas por diferentes lugares de un edificio dedicado a la venta de automóviles.
Mediante Resolución a esos efectos, el 16 de enero de 2004 ordenamos la incautación de los Protocolos del licen-ciado Amundaray Rivera. Además, le concedimos quince días al referido letrado para que mostrara causa por la cual no debía ser suspendido del ejercicio de la notaría. En su comparecencia, el licenciado Amundaray admitió las de-ficiencias identificadas y nos suplicó que le permitiéramos trabajar con O.D.I.N. para subsanar las faltas advertidas y recuperar sus Protocolos.
Así las cosas, el 21 de abril de 2004 compareció nueva-mente ante nos la Directora de O.D.I.N., esta vez mediante un escrito titulado Informe Parcial sobre Estado de Obra Notarial Incautada. En él, la licenciada Carlos nos informó *255que el licenciado Amundaray no había corregido ninguna de las deficiencias señaladas en la inspección de su obra notarial. Según explicó, se trata de una obra notarial volu-minosa con escrituras públicas sin encuadernar y sin se-cuencia numérica. Las faltas identificadas en la inspección fueron resumidas por la licenciada Carlos del modo si-guiente:
i) Escrituras de los años 1994, 1995, 1996 y 1997 sin encua-dernar y sin índices que alcanzan alrededor de 1,191 instru-mentos públicos (Art. 52);
ii) No consta el número de folio del instrumento en la parte superior, ni el número de página que le corresponde en la parte inferior (Art. 49, R. 56);
iii) Notas de apertura y cierre incompletas (Art. 49, R. 56);
iv) Omisión o repetición de números en ciertos instrumentos públicos que alteran la secuencia numérica y sus concordantes fechas (Art. 42, R. 53);
v) Notas de saca incompletas en todas las escrituras (Art. 41);
vi) Falta de firma de otorgantes y/o del notario en casi 1,500 escrituras ...;
vii) Falta de iniciales de uno o más comparecientes al margen de uno o m[á]s folios (Arts.16, 28, R. 34);
viii) Escrituras sin rúbrica y sello del notario al margen de cada folio (Arts. 13, 16, 28; R. 34);
ix) Escrituras con iniciales y firmas en adición a la de los comparecientes; es decir, comparecientes que no corresponden al instrumento público.
x) Espacio entre el final del texto y las firmas en cada istru-mento;
xi) Omisión de iniciales del representante de la financiera o acreedor hipotecario al margen del folio donde figura la firma en escrituras de primera hipoteca (Art. 28; R. 45);
xii) Faltan por entregar alrededor de 279 escrituras para los años 1994, 1995, 1996 y 1997, de conformidad a los índices notariales o informe estadístico anual;
xiii) No se ha hecho la entrada de 1,190 asientos al Registro de Testimonios;
xiv) Falta la firma del notario en 2,146 asientos del Registro de Testimonios;
xv) Cálculo preliminar de falta de pago de los correspondien-tes aranceles (Sellos de Rentas Internas, impuesto notarial y Asistencia Legal) de aproximadamente $70,000.00 .... (Enfa-sis suprimido.) Informe parcial sobre obra notarial incautada, págs. 2-3.
*256Advertidos de las graves faltas notariales identificadas en la obra notarial del licenciado Amundaray Rivera —y sorprendidos por su falta de interés en corregirlas— el 21 de mayo de 2004 emitimos una segunda resolución en la que le concedimos el término de quince días para que mos-trara causa por la cual no debía ser suspendido del ejerci-cio de la abogacía.
En su comparecencia, el licenciado Amundaray expresó que luego de hacer un análisis ponderado de los señala-mientos de este Tribunal no encuentra violación alguna a los cánones del Código de Etica Profesional que justifiquen su separación inmediata del ejercicio de la profesión. Asi-mismo, expresó que “[n]inguna de las deficiencias señala-das tienen el alcance de una violación a los Cánones de Ética Profesional” y que, como cuestión de hecho, “ninguno de los señalamientos de este Tribunal implica violación a los Cánones de Ética Profesional”. Comparecencia del que-rellado de 12 de julio de 2004, pág. 1.
Naturalmente, no podemos avalar la actitud de indife-rencia y dejadez asumida por el abogado Amundaray Rivera. Las graves deficiencias identificadas en su obra notarial constituyen crasas violaciones a lo dispuesto en la Ley Notarial de Puerto Rico, 4 L.P.R.A. sec. 2001 et seq. Ello, a su vez, infringe el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Veamos.
I
 De entrada, precisa recordar que
[e]l notario es un profesional del Derecho que ejerce una función pública para robustecer, con una presunción de ver-dad, los actos en que interviene, para colaborar en la forma-ción correcta del negocio jurídico y para solemnizar y dar forma legal a los negocios jurídicos privados. In re Torres Olmeda, 145 D.P.R. 384, 392 (1998), citando a E. Giménez Ar-nau, Introducción al Derecho Notarial, Madrid, Ed. Rev. Der. Privado, 1944, pág. 44.
*257Con esto en mente, hemos expresado que la notaría es una función de cuidado que debe ser ejercida con sumo esmero, diligencia y celo profesional. In re Vera Vélez, 148 D.P.R. 1, 7-8 (1999); In re Torres Olmeda, ante, pág. 392; In re Rodríguez Mena, 126 D.P.R. 205 (1990); In re Vergne Torres, 121 D.P.R. 500 (1988).
A tono con lo anterior, hemos señalado que, al desplegar sus funciones, el notario está obligado a cumplir estrictamente con la Ley Notarial de Puerto Rico, los cánones del Código de Etica Profesional y el contrato entre las partes. Según hemos resuelto, la inobservancia de esta obligación demuestra una indiferencia que constituye una violación a las normas éticas que rigen la profesión legal y expone al notario a la acción disciplinaria correspondiente. In re Rodríguez Báez, 129 D.P.R. 819 (1992); In re Bringas Rechani, 128 D.P.R. 132 (1991). Siguiendo esta tónica, he-mos precisado que un notario infringe el Canon 38 del Código de Etica Profesional, ante —el cual exige de los abogados que se esfuercen al máximo de su capacidad en la exaltación del honor y la dignidad de su profesión— cuando otorgan un documento notarial en violación de la Ley Notarial de Puerto Rico. In re Torres Olmeda, ante, pág. 393.
Un simple análisis de las faltas enumeradas en el in-forme presentado ante nos por la Directora de la Oficina de Inspección de Notarías respecto a las deficiencias encon-tradas en la obra notarial del licenciado Amundaray es más que suficiente para advertir la comisión de serias vio-laciones a la Ley Notarial de Puerto Rico por parte de este abogado. En primer lugar, el licenciado Amundaray incum-plió con su deber de adherir los Sellos de Rentas Internas e impuesto notarial, y cancelarlos al momento de autorizar los documentos públicos otorgados ante él. En segundo lu-gar, éste incumplió con su deber de conservar y custodiar los Protocolos en su poder al no encuadernar los correspon-dientes a 1994 a 1997 y descuidar los instrumentos auto-*258rizados en estos años. En tercer lugar, se han identificado mil quinientas escrituras autorizadas por el licenciado Amundaray en las que falta la firma de los otorgantes o del notario autorizante. Su obra notarial refleja, además, graves deficiencias con relación a la forma de los instrumen-tos, así como faltas relacionadas al Registro de Testimonio.
Como es sabido, entre los deberes impuestos al notario autorizante de un documento público por la Ley Notarial de Puerto Rico y su reglamento se encuentra el de adherir y cancelar en cada escritura original que otorgue, y en las copias certificadas que de ésta expida, los correspondientes Sellos de Rentas Internas a favor del Estado y del Colegio de Abogados de Puerto Rico. Véanse: Art. 10 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. sec. 2021; Regla 14 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV.
Sobre este particular hemos precisado que dejar de adherir los Sellos de Rentas Internas y cancelarlos al momento de autorizar los documentos públicos constituye una falta grave por ser de naturaleza continua y expone al notario a severas sanciones disciplinarias. In re Casiano Silva, 145 D.P.R. 343, 347 (1998); In re Cardona Estelritz, 137 D.P.R. 453, 455 (1994); In re Colón Muñoz, 131 D.P.R. 121, 153-155 (1992); In re Feliciano, 115 D.P.R. 812, 813 (1984). Asimismo, hemos expresado que el incumplimiento con esta obligación constituye no sólo una violación a la Ley Notarial de Puerto Rico, sino que, además, puede ser constitutivo del delito de apropiación ilegal si el notario ha cobrado al cliente el importe de dichos sellos. Véanse: In re Cardona Estelritz, ante; In re Merino Quiñones, 115 D.P.R. 812 (1984).
Por otra parte, el Art. 16 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. sec. 2034, dispone que “ [1] os otorgantes y los testigos firmarán la escritura y además estamparán las letras iniciales de su nombre y apellido o apelli-*259dos al margen de cada una de las hojas del instrumento, las cuales rubricará y sellará el notario”. Asimismo, el Art. 34 de esta ley establece que serán nulos aquellos instru-mentos públicos “[e]n que no aparezcan las firmas de las partes y testigos cuando deban hacerlo, y la firma del notario”. 4 L.P.R.A. sec. 2052. Sobre este particular, hemos expresado que para que una escritura pública sea válida debe tener la firma de cada uno de los comparecientes al final de ésta y sus iniciales al margen de cada uno de los folios. In re Moreira Avillán, 147 D.P.R. 78, 86-87 (1999). Del mismo modo, hemos resuelto que la omisión de tomar la firma e iniciales, además de ser una falta notarial grave y una violación a la fe pública de que están investidos los notarios, es causa de nulidad del instrumento público.
Otra de las obligaciones impuestas por la Ley Notarial de Puerto Rico es la de encuadernar los Protocolos por año natural, que no es otra cosa que las escrituras matrices y actas autorizadas por el notario. 4 L.P.R.A. sec. 2071. A esos efectos, el Art. 52 de la ley dispone, en lo aquí pertinente, que “[e]n el tercer mes de cada año, deberán quedar encuadernados los Protocolos del año anterior con su correspondiente índice de contenido para cada tomo”. 4 L.P.R.A. sec. 2076.(2) Estos índices deben ser preparados por orden de instrumentos e incluir el nombre completo de los comparecientes, el nombre de la persona representada (de ser éste el caso), la fecha y el lugar del otorgamiento, el negocio jurídico realizado y los números de los folios que éste incluye.
La Ley Notarial de Puerto Rico dispone, además, que todas las hojas del Protocolo, incluyendo sus anexos, irán foliadas en la parte superior derecha en forma permanente con el número —en guarismos— que les pertenezca *260por su orden y cada folio llevará el número que le corres-ponda según las páginas que contenga el documento. 4 L.P.R.A. sec. 2073. Véase, además, Reglas 55-56 del Regla-mento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV. Tam-bién deberán incluirse las notas de apertura y de cierre, las cuales deberán ser firmadas, signadas, selladas, rubrica-das y fechadas por el notario autorizante.(3) 4 L.P.R.A. sec. 2074.
En cuanto a los testimonios o las declaraciones de autenticidad, la Ley Notarial de Puerto Rico le impone al notario la obligación de llevar un registro con notas concisas fechadas, numeradas, selladas y suscritas por ellos, haciendo constar el nombre de los otorgantes y una relación sucinta del acto autenticado. A tenor con lo dispuesto en la ley, estos registros se llevarán en libros de no más de quinientas hojas, debidamente encuadernados y con sus páginas numeradas sucesivamente. 4 L.P.R.A. sec. 2094.
i — I
Como resulta obvio, el licenciado Amundaray ha violen-tado todos y cada uno de los preceptos mencionados en el acápite que antecede. Su obra notarial refleja deficiencias de naturaleza seria y de carácter continuo y repetitivo. Al-gunas de estas faltas —como la ausencia de firmas de los otorgantes o del notario— son de tal gravedad que afectan *261la eficacia misma del instrumento. Otras, como el no can-celar sellos en las escrituras públicas, no sólo constituyen violaciones crasas a la Ley Notarial de Puerto Rico, sino que, además, pueden ser constitutivas del delito de apro-piación ilegal. No hay manera de justificar la actuación del notario Amundaray en el presente caso, sobre todo cuando consideramos el tiempo transcurrido —cuatro años— su efecto acumulativo y la tardanza del referido notario en corregir las graves faltas señaladas.
Por otro lado, hemos resuelto que una vez el Inspector de Protocolos detecta incumplimientos o deficiencias en la obra notarial de un notario, éste tiene el deber ineludible de corregirlas con suma diligencia(4) In re Capestany Rodríguez, 148 D.P.R. 728, 736 (1999). A esos efectos, hemos sido claros al señalar que la Directora de la Oficina de Inspección de Notarías es la funcionaría a quien este Tribunal le ha delegado la supervisión de los notarios, y que la voluntaria y temeraria desatención de los abogados a las comunicaciones y requerimientos que hace su Oficina tiene el mismo efecto disruptivo en nuestra función reguladora de la profesión que cuando se desatiende una orden emitida directamente por este Tribunal.
Por último, y a diferencia de lo que expone ante nos el abogado Amundaray Rivera, somos del criterio que las deficiencias identificadas en su obra notarial sí configuran violaciones a los cánones del Código de Etica Profesional. Ya hemos señalado que al autorizar un documento notarial en violación a la Ley Notarial de Puerto Rico, el notario infringe el Canon 38 del Código de Etica Profesional, ante. Asimismo, hemos reafirmado el poder in-*262herente de este Tribunal para desaforar o tomar cualquier otra medida disciplinaria contra los miembros de la profe-sión que incurran en el incumplimiento de sus deberes como notarios. In re Madera Acosta, 144 D.P.R. 743, 746 (1998).
No cabe duda que en el presente caso el abogado Amun-daray Rivera ha incumplido, de manera crasa, los postula-dos de la Ley Notarial de Puerto Rico y los requerimientos de la Directora de la Oficina de Inspección de Notarías. Asimismo, ha asumido una actitud irrespetuosa y de deja-dez e indiferencia ante los requerimientos de este Tribunal respecto al estado de su obra notarial. Ello definitivamente lo descualifica, no sólo para el ejercicio de la notaría, sino también de la abogacía en Puerto Rico.
r-H I — I hH
Por los fundamentos antes expresados, procede decretar la suspensión indefinida e inmediata de Hiram Amunda-ray Rivera del ejercicio de la abogacía en nuestra jurisdicción.

Se dictará Sentencia de conformidad.

El Juez Presidente Señor Hernández Denton se inhibió. La Jueza Asociada Señora Rodríguez Rodríguez no interviene.

 Ello a pesar de los múltiples requerimientos hechos al notario por parte de la Oficina de Inspección de Notarías para que procediera a así hacerlo y para que corrigiera las otras deficiencias señaladas.


 Este artículo fue enmendado por la Ley Núm. 265 de 17 de agosto de 1999. Antes de esta enmienda, el artículo disponía para que los Protocolos fueran encua-dernados “en el segundo mes de cada año”.


 El Art. 50 de la Ley Notarial de Puerto Rico dispone:
“La primera cara del primer documento de cada documento de cada protocolo se rotulará del modo siguiente:
“ ‘Protocolo de instrumentos públicos correspondientes al año (tal).’
“Del mismo modo se cerrará cada protocolo en el último día de cada año natural, autorizando el notario la siguiente nota, a continuación de la página final del último instrumento protocolado:
“ ‘Concluye el protocolo del año (tal) que contiene (tantos) instrumentos públicos y (tantos) folios autorizados por mí, el infrascrito notario, de lo que certifico.’
“Estas notas, tanto las de apertura como las de cierre del protocolo deberán ser firmadas, signadas, selladas, rubricadas y fechadas por el notario autorizante.” 4 L.P.R.A. sec. 2074.


 Como es sabido, de surgir en esta etapa divergencias de criterio entre el Inspector de Protocolos y el notario, “en relación con la forma y la manera de llevar éste sus Protocolos y Registros de Testimonios con respecto al cumplimiento de [la ley notarial] la cancelación de derechos o cualquier otra ley relacionada con las for-malidades de los instrumentos o documentos”, el Art. 63 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. sec. 2103, provee un procedimiento para dirimir las discrepancias en el foro judicial.